Appeal from a decree of the Broome County Surrogate’s Court denying an *773application for ancillary letters testamentary. The will has been probated in Wayne county, Pa. Ancillary letters were refused in New York State on the ground decedent was not a resident of Pennsylvania, and that the probate in that State was void for want of jurisdiction. The surrogate further found that decedent was a resident of and her property located in Broome county, and that the original probate proceedings should have been conducted there. While there was much proof in opposition, the evidence justified the decision. Decree affirmed, with costs to both parties filing briefs, payable out of the estate. Bill, P. J., McNamee, Crapser and Bliss, JJ., concur; Heffeman, J., dissents on the ground that the decedent was a resident of the State of Pennsylvania.